

116 HR 1325 IH: Protect and Serve Act of 2019
U.S. House of Representatives
2019-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1325IN THE HOUSE OF REPRESENTATIVESFebruary 22, 2019Mr. Rutherford (for himself, Mrs. Demings, Mr. Stauber, and Mr. O'Halleran) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to punish criminal offenses targeting law enforcement
			 officers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protect and Serve Act of 2019. 2.Crimes targeting law enforcement officers (a)In generalChapter 7 of title 18, United States Code, is amended by adding at the end the following:
				
					120.Crimes targeting law enforcement officers
 (a)In generalWhoever, in any circumstance described in subsection (b), knowingly assaults a law enforcement officer causing serious bodily injury, or attempts to do so—
 (1)shall be imprisoned not more than 10 years, fined in accordance with this title, or both; and (2)shall be imprisoned for any term of years or for life, fined in accordance with this title, or both, if—
 (A)death results from the offense; or (B)the offense includes kidnapping or an attempt to kidnap, or an attempt to kill.
 (b)Circumstances describedFor purposes of subsection (a), the circumstances described in this subparagraph are that— (1)the conduct described in subsection (a) occurs during the course of, or as the result of, the travel of the defendant or the victim—
 (A)across a State line or national border; or (B)using a channel, facility, or instrumentality of interstate or foreign commerce;
 (2)the defendant uses a channel, facility, or instrumentality of interstate or foreign commerce in connection with the conduct described in subsection (a);
 (3)in connection with the conduct described in subsection (a), the defendant employs a firearm, dangerous weapon, explosive or incendiary device, or other weapon that has traveled in interstate or foreign commerce;
 (4)the conduct described in subsection (a)— (A)interferes with commercial or other economic activity in which the victim is engaged at the time of the conduct; or
 (B)otherwise affects interstate or foreign commerce; or (5)the victim is a Federal law enforcement officer.
							(c)Certification requirement
 (1)In generalNo prosecution of any offense described in this section may be undertaken by the United States, except under the certification in writing of the Attorney General, or a designee, that—
 (A)the State does not have jurisdiction; (B)the State has requested that the Federal Government assume jurisdiction;
 (C)the verdict or sentence obtained pursuant to State charges left demonstratively unvindicated the Federal interest in protecting the public safety; or
 (D)a prosecution by the United States is in the public interest and necessary to secure substantial justice.
 (2)Rule of constructionNothing in this subsection shall be construed to limit the authority of Federal officers, or a Federal grand jury, to investigate possible violations of this section.
 (d)DefinitionsIn this section: (1)Law enforcement officerThe term law enforcement officer means an employee of a governmental or public agency who is authorized by law—
 (A)to engage in or supervise the prevention, detection, or the investigation of any criminal violation of law; or
 (B)to engage in or supervise the detention or the incarceration of any person for any criminal violation of law.
 (2)StateThe term State means a State of the United States, the District of Columbia, or any commonwealth, territory, or possession of the United States..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
				
					
						120. Crimes targeting law enforcement officers..
			